

 S1436 ENR: To make technical corrections to the computation of average pay under Public Law 110–279. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
 nineteenS. 1436IN THE SENATE OF THE UNITED STATESAN ACTTo make technical corrections to the computation of average pay under Public Law 110–279. 1.Technical corrections to computation of average pay under Public Law 110–279(a)In generalSection 1(c)(2)(A) of Public Law 110–279 (2 U.S.C. 2051(c)(2)(A)) is amended—(1)by striking For purposes of and all that follows through (i) any period and inserting the following:(i)Treatment of serviceFor purposes of chapters 83, 84, and 87 of title 5, United States Code, any period; (2)in clause (i), by striking ; and and inserting a period; and(3)in clause (ii)—(A)by inserting Treatment of pay.—For purposes of chapter 87 of title 5, United States Code, before the rate of basic pay; and(B)by striking the covered and inserting a covered.(b)Regulations(1)In generalThe Director of the Office of Personnel Management shall promulgate regulations to carry out this section.(2)Effective dateThe regulations promulgated under paragraph (1) shall take effect not later than 180 days after the date of enactment of this Act.(c)Applicability of amendments(1)DefinitionsIn this subsection, the terms contractor, covered individual, and food services contract have the meanings given those terms in section 1(a) of Public Law 110–279 (2 U.S.C. 2051(a)).(2)ApplicabilityThe amendments made by this section shall apply with respect to—(A)a covered individual who separates from service as an employee of a contractor performing services under the food services contract before, on, or after the date of enactment of this Act; and(B)each payment to a covered individual under chapter 83 or 84 of title 5, United States Code, made on or after the effective date of the regulations promulgated under subsection (b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate